DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities: claim 1 in line 7 recites “liquid”; it must be recited as “a liquid”. Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show; “discharge port” as claimed. For example, structural detail of discharge port is not shown in any drawing in order to have a proper understanding of the disclosed invention.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each 

Allowable Subject Matter
Claims 3, 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3, 5 cannot be allowable at this time, because they are depending on claim 1 which is rejected under 112(b) rejections. Claims 3, 5 would be allowable if Claim 1 rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b). Claim 7 is depending on allowable claim 3, therefore, it is not included under arts rejections in the office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and including all the depending claims 2-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
Claim 1 in line 2 recites “discharge port”. It is not clear what the structure of the bolded limitation is. The bolded phrase makes the claimed limitations indefinite, because, it is not clear discharge port is located on which section of the casing. According to all the drawings, there is no other openings or ports, other than the one at the top of the casing for refrigerant supply section 7, therefore, it is not clear how an evaporated refrigerant could escape the casing. More clarification is required.
Claim 1 in line 10 recites “the entire region”. There is a lack of antecedent basis for entire region. The bolded limitation has not been previously claimed. Further, it is not clear entire region refers to which section of the casing. More clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Numata (2015/0053378 A1).

Claim 1: Numata discloses an evaporator (i.e., 1) comprising: 
a casing (i.e., shell 10 used as casing; see FIG.7) in which a refrigerant is stored and that includes a discharge port (i.e., outlet pipe 12; paragraph [69]: vapor refrigerant drawn from refrigerant outlet pipe 12) for discharging an evaporated refrigerant to an outside (i.e., paragraph [69]: vapor refrigerant drawn from outlet pipe 12); 
a refrigerant supply section (i.e., paragraph [90]: liquid refrigerant discharged from distributing part 20; see FIG.6) that supplies, from an upper portion of a space in the casing, a refrigerant from the outside (i.e., tray parts 23 and apertures 23a are parts of distributor 20 which is located in upper portion at the top section of shell in a space in the interior of shell 10; see FIG.7); 
a first heat transfer pipe group (i.e., tube bundle 30 in flooded region FL used as first heat transfer pipe group; see paragraph [103]) that is composed of a plurality of first heat transfer pipes (i.e., tubes 31 in region FL used as first heat transfer pipes) through which liquid to be cooled (i.e., paragraph [62]: evaporator 1 removes heat from liquid to be cooled, paragraph [90]: liquid water inside tubes 31 that are immersed in liquid refrigerant accumulated in flooded region FL to be cooled) flows, the plurality of first heat transfer pipes (i.e., tubes 31 in region FL) that are disposed so as to be immersed in the refrigerant which is accumulated in a lower portion of the space in the casing (i.e., paragraphs [91], [103]: liquid refrigerant that did not evaporate in region FF falls down into region FL at a lower portion of the space in shell 10 to accumulate liquid refrigerant 
a second heat transfer pipe group (i.e., tube bundle 30 in falling region FF used as second heat transfer pipe group; see paragraph [90]) that is disposed in the space in the casing at a position below the refrigerant supply section (i.e., 20) and above a liquid level (i.e., region FF is above liquid level in flooded region; see FIG.7) of the refrigerant (i.e., region FF is in the space in shell 10 at position below 20; see FIG.7) and is composed of a plurality of second heat transfer pipes (i.e., tubes 31 in region FF used as second heat transfer pipes) through which the liquid to be cooled flows (i.e., water is liquid to be cooled; see paragraph [90]: liquid refrigerant formed on exterior wall of tubes in region FF evaporates while it absorbs heat from water flowing inside tubes 31).  

    PNG
    media_image1.png
    678
    534
    media_image1.png
    Greyscale


Claim 4: Numata discloses the apparatus as claimed in claim 1 a refrigeration machine (i.e., FIG.2) comprising: the evaporator (i.e., 1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 2, 6 are rejected under 35 U.S.C. 103 as being unpatentable over by Numata (2015/0053378 A1), in view of Kidwell (2007/0017243 A1).

Claim 2: Numata discloses the apparatus as claimed in claim 1, wherein the second heat transfer pipe group (i.e., tube bundle 30 in falling region FF) disposed at an upper portion (i.e., based on broadest reasonable interpretation, some of the tubes in bundle 

Numata discloses the claimed limitations in claim 2, but fails to disclose includes a plurality of needle-shaped fins on an outer surface of the second heat transfer pipe.
However, Kidwell teaches a plurality of needle-shaped fins on an outer surface of a heat transfer pipe (i.e., fins 91 on outer surface of tube; see paragraph [187] FIG.60) for the purpose of providing maximum heat transfer with the ambient environment (paragraph [89]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Numata to include a plurality of needle-shaped fins on an outer surface of the second heat transfer pipe as taught by Kidwell in order to provide maximum heat transfer with the ambient environment.

    PNG
    media_image2.png
    540
    470
    media_image2.png
    Greyscale

Claim 6: Numata as modified discloses the apparatus as claimed in claim 2 a refrigeration machine (i.e., FIG.2) comprising: the evaporator (i.e., 1). 

  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which is relevant to evaporator:
Moeykens (6293112).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/KAMRAN TAVAKOLDAVANI/Examiner, Art Unit 3763               
                                                                                                                                                                                         /HENRY T CRENSHAW/Primary Examiner, Art Unit 3763